             Case 2:11-cr-00216-MCE Document 363 Filed 08/04/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:11-CR-216-MCE
12                                Plaintiff,            STIPULATION REGARDING CONTINUANCE;
                                                        ORDER
13                         v.
                                                        DATE: August 6, 2020
14   REGINALD THOMAS,                                   TIME: 10:00 a.m.
                                                        COURT: Hon. Morrison C. England, Jr.
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     By previous order, this matter was set for an admit / deny hearing on August 6, 2020.

21          2.     By this stipulation, defendant now moves to continue the admit / deny hearing until

22 September 24, 2020.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      Defendant is charged with a violation of the terms of his supervised release,

25          which includes a violation of a new law as alleged in United States v. Thomas, 2:20-CR-12-

26          MCE. The government has represented that the discovery associated with such case includes

27          numerous reports and related documents, photographs, audio recordings, and videos. All of this

28          discovery has been either produced directly to counsel and/or made available for inspection and


      STIPULATION REGARDING CONTINUANCE                 1
30
             Case 2:11-cr-00216-MCE Document 363 Filed 08/04/20 Page 2 of 2


 1         copying.

 2                b)      Counsel for defendant desires additional time to review the discovery, the

 3         superseding violation petition, discuss the allegations with the defendant, and review the case

 4         before advising defendant on a course of action as to whether to admit or deny the allegations.

 5                c)      Counsel for defendant believes that failure to grant the above-requested

 6         continuance would deny him/her the reasonable time necessary for effective preparation, taking

 7         into account the exercise of due diligence.

 8                d)      The government does not object to the continuance.

 9         IT IS SO STIPULATED.

10

11
      Dated: July 31, 2020                                   MCGREGOR W. SCOTT
12                                                           United States Attorney
13
                                                             /s/ TANYA B. SYED
14                                                           TANYA B. SYED
                                                             Assistant United States Attorney
15

16
      Dated: July 31, 2020                                   /s/ OLAF W. HEDBERG
17                                                           OLAF W. HEDBERG
18                                                           Counsel for Defendant
                                                             REGINALD THOMAS
19
20

21
                                                    ORDER
22
           IT IS SO ORDERED.
23
     Dated: August 4, 2020
24

25

26

27

28

      STIPULATION REGARDING CONTINUANCE                  2
30
